

EXHIBIT 10.18


THIRD AMENDMENT TO THE
SECOND AMENDED AND RESTATED
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN


WHEREAS, the Yardville National Bank (the “Bank”) maintains the Second Amended
and Restated Supplemental Executive Retirement Plan (the “SERP”) for the benefit
of certain senior officers;
 
WHEREAS, the Board of Directors of the Bank has the authority to amend the SERP
pursuant to Article 9 therein;
 
WHEREAS, the Board of Directors has determined that it is appropriate to make
certain changes to the SERP’s provisions for determining Normal Retirement
Benefits, as set forth in Section 3.1 of the SERP.
 
NOW, THEREFORE, effective as of October 25, 2006 and retroactively applicable to
any Participant who has already reached his or her Normal Retirement Date, the
SERP is hereby amended to provide for the following:
 
1.  Section 3.1 of the SERP is revised in its entirety to read as follows:
 
“Normal Retirement Benefit. Except as provided in Section 6.2, upon retirement
from the Company at his or her Normal Retirement Date, a Participant shall be
entitled to receive an annual retirement benefit equal to his or her Target
Benefit. Except as provided in Section 6.2, upon retirement from the Company
after his or her Normal Retirement Date, a Participant shall be entitled to
receive an annual retirement benefit equal to his or her Target Benefit
determined as of his or her Normal Retirement Date and adjusted for interest
from the Participant’s Normal Retirement Date to the date the Participant’s
employment terminates at a rate of five percent (5%), compounded annually.”
 
2. Section 3.2(b) of the SERP is revised in its entirety to read as follows:
 
“Time of Payment. Installment payments shall be made in equal amounts on a
monthly basis commencing on the Normal Retirement Date or the actual date of
retirement if the Participant defers his retirement beyond the Normal Retirement
Date. A lump sum payment, if elected, shall be paid within 90 days following the
Participant’s termination of employment. The Company may withhold from any
payment any income tax or other amounts as required by law.”
 

 
3.
The SERP, as amended by the foregoing changes, is hereby amended and confirmed
in all respects.

 